DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 11/16/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN1509127A in view of Yang et al. (2018/0294323).
Re claim 1, CN1509127A discloses a substrate (SUB1) comprising a display area; an insulating layer (IL) on the substrate and having a protrusion protruding in a thickness direction of the substrate and overlapping the display area (Fig. 1); a first electrode (PX) on the insulating layer and overlapping the display area; a pixel defining layer (BNK) covering the protrusion and an edge of the first electrode (PX) and having an opening portion overlapping a central portion of the first electrode (PX); an emission layer (FLR) on the first electrode (PX) and overlapping the opening portion; and a second electrode (CT) on the emission layer (FLR), wherein the pixel defining layer (BNK) comprises an inorganic material ([0097]), and a first distance from an upper surface of the substrate (SUB1) to a lower surface of the first electrode (PX) is less than a second distance from the upper surface of the substrate (SUB1) to an upper surface of the protrusion, the lower surface of the first electrode facing the upper surface of the substrate (Fig. 1).

    PNG
    media_image1.png
    517
    774
    media_image1.png
    Greyscale

CN1509127A does not disclose the insulating layer is an organic layer material.
Yang et al. disclose wherein the insulating layer (334) on the substrate (110) is an organic layer material ([0148] Fig. 8).
It would have been within the scope of one of ordinary skill in the art to combine the teachings of CN1509127A and Yang et al. to enable insulating material of CN1509127A to be the same according to the teachings of Yang et al. because one of ordinary skill in the art would have been motivated to look to alternative suitable materials for the disclosed etch stop material of CN1509127A and art recognized suitability for an intended purpose has been recognized to be motivation to combine. See MPEP 2144.07.
Re claim 2, CN1509127 discloses wherein the second electrode (CT) and the emission layer (FLR) are separated from the insulating layer (IL) by the pixel defining layer (BNK) (Fig. 1).
Re claim 3, CN1509127 discloses wherein, in the display area, an upper surface of the insulating layer (IL) is covered by at least one of the first electrode (PX) and the pixel defining layer (BNK) (Fig. 1).
Re claim 4, Yang et al. disclose further comprising: a pixel circuit layer (132-170) between the substrate (110) and the organic layer (334) and comprising at least one thin-film transistor (120); wherein the organic layer (334) has a contact hole (135) overlapping the at least one thin-film transistor (120); and the first electrode (340) is electrically connected to the at least one thin-film transistor (120) through the contact hole (135) (Fig. 8).
Re claim 5, CN1509127 discloses wherein the pixel defining layer (BNK) comprises an inner side surface defining the opening portion.
CN1509127 does not clearly disclose wherein an angle between the inner side surface of the pixel defining layer and the upper surface of the substrate is 40 degrees or less.
One of ordinary skill in the art would have been led to the recited angle through routine experimentation to achieve a desired device dimension and device associated characteristics.  
           In addition, the selection of the angle, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
           Note that the specification contains no disclosure of either the critical nature of the claimed angle or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen angle or upon another variable recited in a claim, the Applicant must show that the chosen angle is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Re claim 7,CN1509127 discloses wherein the first electrode (PX) further comprises an outer portion overlapping the pixel defining layer (BNK) and comprising an edge of the first electrode (PX).
CN1509127 does not clearly disclose a thickness of the first electrode in the central portion of the first electrode is less than a thickness of the first electrode in the outer portion of the first electrode.
One of ordinary skill in the art would have been led to the recited thicknesses through routine experimentation to achieve a desired device dimension and device associated characteristics.  
           In addition, the selection of the thicknesses, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
           Note that the specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen thicknesses or upon another variable recited in a claim, the Applicant must show that the chosen thicknesses are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Re claim 8, CN1509127 discloses wherein the pixel defining layer comprises at least one of silicon nitride (SiNx) and silicon oxide (SiO2) ([0097]).
	Re claim 9, Yang et al. disclose wherein the organic layer consists essentially of an acrylic polymer ([0148]).
	Re claim 10, the combination discloses wherein a plurality of protrusions (in IL in CN1509127) and a plurality of opening portions (135 and emission area opening between pixel definition layers in Yang et al.) are respectively arranged in the display area (display area of CN1509127), the plurality of protrusions are apart from each other (Fig. 1 of CN1509127), and the plurality of opening portions are between the plurality of protrusions, which are adjacent to each other (Fig. 8 in Yang et al.).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations recited in claim 6:
wherein the substrate further comprises a pad area outside the display area, the display device further comprises a pad on the substrate and overlapping the pad area, the organic layer covers an edge of the pad and has a pad opening portion exposing a central portion of the pad, and a third distance from the upper surface of the substrate to an upper surface of the organic layer in the pad area is less than the first distance, as recited in claim 6.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0006264 A1, US 2017/0053973 A1 disclose a similar display device configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	November 30, 2022